Citation Nr: 1720474	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for respiratory disorder, to include emphysema, also known as chronic obstructive pulmonary disease (COPD), upper respiratory infections (URIs) and sinusitis, to include as due to exposure to toxic fumes during active service and environmental agents in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2011, July 2014, February 2015 and April 2016, the Board remanded the case for additional development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's emphysema first manifested after service and was not caused or aggravated by any aspect of service including exposure to environmental or munitions irritants or any other aspect of active service.

2.  There is no current diagnosis of sinusitis.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disease are not met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA satisfied the duty to provide the Veteran with notice as to how to substantiate his claim with letters dated February 2006 and March 2006.  38 U.S.C.A. § 5103.

The duty to assist in obtaining relevant evidence has also been met.  38 C.F.R. § 3.159(c).  The evidence of record includes the Veteran's STRs, VA treatment records, private treatment records, and written statements.  There is nothing to suggest that there are additional, potentially relevant records that could be obtained.  Indeed, in January 2017, the Veteran's representative filed a notice indicating that the Veteran had no more evidence and wished to waive the waiting period for the claim to be sent back to the Board.

The Veteran was provided VA examinations in June 1995, November 2011, November 2014, with an addendum in November 2015, and June 2016.  The Board finds that the evidence as a whole is adequate and that it is fully informed; thus, the duty to assist has been met.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Veteran has a history of upper respiratory infections and was diagnosed with emphysema.  The Veteran contends that his claimed respiratory disorder incurred in or was caused by exposures of any kind in Southwest Asia or during his periods of active military service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply; and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, neither sinusitis nor emphysema is a chronic disease listed in 38 C.F.R. § 3.309 (a).

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).  A "'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology."  38 C.F.R. § 3.317 (a)(2)(ii).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).  The Veteran's personnel records confirm that he served in Kuwait.

Sinusitis

The Veteran contends that his sinusitis is a result of either his service in the Southwest Asia Theater or fumes he inhaled during his military career.

Of record are the Veteran's STRs.  They show that, between 1974 and 1991, the Veteran made sick call between one and five times per year, including follow-up appointments, for head colds, upper respiratory infections, and flu and other viral symptoms.  At each of these visits, OTC medications were recommended, and the Veteran's symptoms resolved.  In June 1995, a VA examiner described the Veteran's illnesses as upper respiratory tract infections in the form of rhinitis which were treated and cured with no residual problems.  In a November 2015 addendum opinion, the VA examiner characterized the Veteran's respiratory illnesses as "acute" and "presumably viral," due to that fact that all resolved spontaneously or with conservative treatment.  The examiner went on to state that the number, character, and frequency of these illnesses are not out of the ordinary for a healthy individual without exposures.

Further based on the Veteran's STRs and his report that he self-medicated with OTC medications or "just waiting for [upper respiratory infections] to go away," a June 2016 VA examiner opined that the Veteran was never diagnosed with sinusitis and does not now have the condition.  The examiner supported his opinion by stating that the Veteran does not have an unusual pattern of upper respiratory symptoms, persistent frontal or maxillary headaches, on-going fevers, significant purulent rhinorrhea, seasonal allergic symptoms, or chronic treatment with antibiotics.  In addition, a CT scan done in January 2011 did not reveal significant mucosal thickening which the VA examiner stated is "a sine qua non for the diagnosis of chronic sinusitis."

The Veteran reported that he has had continuous symptoms of sinusitis for the past 20 years which he self-medicated or allowed to resolve spontaneously.  While the Veteran is competent to report his symptoms, he is not shown to have the training or the expertise to competently provide an opinion as to whether those symptoms are episodes of acute or chronic sinusitis or whether they are the result of exposure to environmental or munitions irritants.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of sinusitis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Emphysema

As an initial matter, the evidence does not show, and the Veteran does not contend, that his emphysema is related to service in any manner other than as a result of his exposure to environmental or munitions irritants.  The Veteran's service treatment records and separation examination reveal no complaints or findings of shortness of breath during service.  Additionally, VA and private treatment records for years after service note that the Veteran denied shortness of breath on examination.  An August 2007 x-ray noted that the Veteran had "upper zone oligemia, particularly on the right, [which] raises the possibility of centrilobular emphysema."  Based on the records, the first positive indication of emphysema was 13 years after separation from service; but a diagnosis did not occur until 2014, approximately 23 years after separation from service.  There is no evidence of record, lay or medical, suggesting that the Veteran's emphysema is related to service on a basis other than exposure to environmental or munitions irritants.  The Veteran's personnel records confirm that he served in the Southwest Asia Theater.  However, the Veteran's emphysema is neither an undiagnosed illness nor a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 (a)(6).  Accordingly, a preponderance of the evidence is against the claim for service connection for emphysema on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. §§ 3.307 (a)(6) and 3.309 (a).

Still, the question of whether the Veteran's emphysema is the result of direct exposure to environmental or munitions irritants must be addressed.  The Veteran contends that his emphysema is the result of exposure to jet exhaust, oil well fires, gas and paint.

In addition to the Veteran's lay statements, several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the medical condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative.

The Veteran states that he began to have some shortness of breath (at rest and with exercise) in the early 1990s during the last few years of his service.  At a November 2011 VA examination, the Veteran reported that he was given tests after the episode began but no diagnosis.  The Veteran's STRs show that in May 1976, the Veteran had chest x-rays due to "weezing [sic] sounds."  The results were reported to be within normal limits.  The Veteran had another lung x-ray in 1986 that showed sharp pleural margins and clear lung fields.  There are no reports of shortness of breath in the Veteran's STRs or on his separation examination.

The Veteran's VA and private treatment records reflect that he consistently denied shortness of breath.  Though the November 2011 VA examiner noted that the Veteran's medical records did not reflect anything pulmonary until 2006, post-service treatment records show that the Veteran was seen in 1996 for complaints of mild shortness of breath; and PTRs document COPD in the Veteran's history in June 2002 and February 2005.  However, there is no record of treatment for a current illness.  The examiner also noted that the Veteran knew of no COPD diagnosis, and none was noted in his records.  The examination contains chest x-rays from February 2006 and August 2007, which showed clear lungs.  A November 2011 chest x-ray showed upper zone oligemia, particularly on the right, raising the possibility of emphysema.  This opinion is given limited probative value because necessary pulmonary function tests were noted but not performed.

In November 2014, a VA examiner diagnosed the Veteran with emphysema and opined that it was directly attributable to smoking.  The Veteran reported that he had smoked a pack per day for about 20 years, and the examiner opined that the Veteran's history of smoking was the most common risk factor or cause of emphysema.  In a November 2015 addendum opinion, the same examiner observed that the Veteran's history of smoking could easily explain his symptoms during the 1990s.  Additionally, the Veteran reported that he had no acute exposure to any irritating or toxic fumes or aerosols.  The VA examiner noted that the literature did not list long-term respiratory illness as a disorder resulting from chronic exposure to the VOCs in jet fuel, paint, and gas.  The examiner restated the opinion that the Veteran's emphysema was directly attributable to his smoking history.  This opinion is given limited probative value because the Veteran's lay statements regarding continuity of symptoms were not discussed.

In a June 2016 VA examination, the Veteran stated that his shortness of breath had begun in the 1990s and progressed over the years with the periodic production is sputum and nasal discharge.  The Veteran reported having smoked one pack per day intermittently between 1974 and 2014 before quitting in August 2014.  Testing in March 2016 showed oligemia in the upper lobes consistent with emphysema (x-ray) and moderate centrilobular emphysema (CT scan).  The VA examiner noted that "the centrilobular pattern seen on CT is classic for smoking-related, as opposed to other causes of emphysema."  He observed that, while inhaling fumes of various kinds may lead to fixed COPD such as asthma, the Veteran does not have a clinical history of asthma or wheezing.  As a result, the examiner opined that the Veteran's claimed respiratory disorder is smoking-related emphysema that is less likely as not incurred in or caused by exposures of any kind in SW Asia or during his periods of active military service.

After weighing all the evidence, the Board finds the greatest probative value is the June 2016 VA examiner's opinion.  The opinion by the VA examiner was fully grounded in the medical literature and was based upon a comprehensive review of the claims file and medical history.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner specifically explained why the Veteran's emphysema was less likely than not due to or the result of his active service as the Veteran had a significant history of smoking.  The examiner is shown to have reviewed and considered the pertinent evidence of record and to have provided adequate rationale for his opinion.

Consideration has been given to the Veteran's personal assertion that his emphysema is due to inhalation of environmental or munitions irritants during his active service.  Although the Board readily acknowledges that the Veteran is competent to report perceived symptoms of emphysema, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation of this complex respiratory disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent evidence and lacks probative value.  It is also outweighed by the medical opinions of record.

While evidence of record confirms a current disability during the pendency of the appeal, including COPD with emphysema, there is no probative evidence establishing that this disability occurred during active service.  Additionally, the weight of the evidence does not indicate that this condition may be related to the Veteran's active service.  Specifically, the Board finds that as a layperson, the Veteran is not competent to provide an etiological opinion relating his diagnosed complex medical condition to his active service years prior to diagnosis.  Moreover, if there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical evidence must relate this chronic symptomatology to the Veteran's present condition.  See id.  There is no other indication, other than the Veteran's statements, that the claimed condition may be related to service.

As such, the preponderance of the evidence weighs against a link between the Veteran's emphysema and his exposure to environmental or munitions irritants during service or his service in Southwest Asia.  Because there is no credible evidence of emphysema or relevant symptoms in service or during the one-year period following separation from service, service connection for emphysema is not established by way of chronicity during service or a continuity of symptoms after service. See 38 C.F.R. §§ 3.303 (b), 3.307. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


